Faber, J.
The plaintiff’s motion for judgment on the pleadings is granted, with ten dollars costs. The action is to cancel a tax lien as a cloud upon the title of certain realty resulting from the New York city taxes for the year 1928. These taxes were fixed on March twenty-eighth of that year, and in ordinary course would impinge the land as a lien on May first. The Legislature, however, by enactment on April fifth, taking effect immediately, placed the property within the boundaries of Nassau county without making any express provision with respect to taxes for the year upon the property shifted. It would appear that no such express provision was required by reason of the general principle of law that the annexation of land to a different political geographical location subjects it to the taxation of the new and frees it from that of the old location. (See decision of Mr. Justice May in Leary v. Village of Lawrence, 141 Misc. 549.) While the taxes here in question were lawfully fixed, they never became a hen, and just as the exercise of the power of eminent domain would forestall and override the power of taxation, it must be held that the action of detaching this property from the city would forestall and override the power of taxation. (Buckhout v. City of New York, 176 N. Y. 363; People v. City of New York, 120 Misc. 247.)